El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
La corporación Quintana Bacing' Park, Inc., presentó en la Corte de Distrito de San Juan en septiembre de 1931 una petición de certiorari contra la Comisión Hípica Insular ale-gando que dicha comisión impuso una multa de $200 a la cor-poración peticionaria por infracción del artículo 144 del re-glamento de dicha comisión, según el cual los cuadros y pa-peletas utilizados para el juego llamado pool en los hipódro-mos deben ser conservados por sesenta días: que esa reso-lución fue objeto de un recurso de injunction cuya sentencia ha sido apelada: que después de haber sido declarado sin lugar ese injunction por la corte de distrito, la Comisión Hí-pica dictó otra resolución requiriendo a Quintana Bacing Park, Inc., para que pague los |200 de multa en el término de cuarenta y ocho horas, apercibiéndola de que ’si no los *865hacía efectivos le suspendería la licencia de su hipódromo: qne la referida comisión no tiene poderes judiciales para ha-cer efectivo el cobro de la multa que impuso, por lo que ten-drá que promover un procedimiento ante la Corte de Distrito de San Juan para cobrarla: y que al imponer esa multa ac-tuaba la Comisión Hípica Insular constituida en tribunal para juzgar una supuesta infracción a su reglamento. La corte expidió el auto de certiorari solicitado pero después, a instan-cia de la Comisión Hípica Insular, lo dejó sin efecto; senten-cia que motiva esta apelación interpuesta por la corporación.
Los motivos alegados por la parte apelante en apoyo de su recurso son dos: 1, que la corte inferior erró al declarar que la resolución dictada por la Comisión Hípica no es revisable por certiorari; y 2, que también erró al resolver que la comisión tenía facultades para dictar la orden de requeri-miento de pago.
 La cuestión fundamental es si la orden de la Comisión Hípica de requerimiento de pago de la multa que había impuesto en resolución anterior es revisable por certiorari interpuesto contra dicha comisión.
La apelante admite que la Ley Hípica de 1927 con sus enmiendas de 1929, que estaba vigente cuando presentó su solicitud de certiorari, derogó expresamente la ley anterior de 1925 que concedía recurso de certiorari especial para anu-lar o revisar cualquier acto legislativo o administrativo de la Comisión Hípica Insular, pero sostiene que no es ése el recurso de certiorari por ella interpuesto sino el clásico que .concede la ley de 1904 (Estatutos Revisados 1349) autori-zando auto de certiorari expedido por un tribunal superior a otro inferior, porque la resolución objeto de su recurso fue dictada actuando la Comisión Hípica en funciones cuasi ju-diciales, en cuyo caso dice ser procedente dicha clase de re-curso.
La ley de 1904 sólo concede la expedición del auto de cer-tiorari por un tribunal superior a otro inferior en asuntos de dicho tribunal, por lo que no siendo la Comisión Hípica *866Insular un tribunal de justicia no estaba autorizada la Corte de Distrito de San Juan para librar dicho auto contra la Comisión Hípica Insular y procedió correctamente al dejar sin efecto el auto que había expedido. En el caso de Texas Co., Inc. v. Comisión de Indemnizaciones a Obreros, 40 D.P.R. 477, en el que se trataba de un recurso de certiorari clásico interpuesto contra resolución dictada por dicha comisión en funciones que se alegaban ser cuasi judiciales, este tribunal, después de copiar la definición de dicho auto según se halla en la ley de 1904, dijo que era evidente que esta clase de autos es aplicable solamente para revisar las actuaciones de las cortes y que si bien se invocaban los poderes inherentes de las cortes, cuando la Legislatura se ha expresado en la forma en que lo hizo en la ley general de certiorari, no hallaba jus-tificación alguna en ella para revisar actuaciones de juntas creadas por la Legislatura, diciendo después que las cortes en Puerto Pico no son cortes de derecho común. Cuando existe estatuto regulando la expedición del auto de certiorari su expedición es procedente solamente de acuerdo con sus disposiciones y no son aplicables las reglas del derecho co-mún. Así, en el caso de Degge v. Hitchcock, 35 App. (Dist. of Columbia) 226, se declaró que por no existir estatuto en el Distrito de Columbia regulando el auto de certiorari había que acudir a la ley común que lo autoriza contra cortes in-feriores y contra tribunales especiales que ejercen funciones cuasi judiciales. Cuando la Legislatura ha querido que las resoluciones de comisiones o juntas sean revisables por las cortes mediante auto de certiorari lo ha dicho expresamente. Además, la resolución objeto de la petición de certiorari en este caso no fué dictada por la Comisión Hípica Insular en funciones cuasi judiciales sino administrativas o ejecutivas para cumplimiento de su resolución anterior. En verdad la resolución que tendría carácter cuasi judicial fué la anterior imponiendo la multa, que no ha sido objeto del certiorari sino de un recurso de injunction. Por otra parte, la licencia del hipódromo no ha sido suspendida pues lo que hace la resolu-*867ción es apercibir con tomar tal decisión; y cuando se sus-pende tal licencia existe entonces recurso ordinario de ape-lación contra tal suspensión, seg’ún la sección 12 de la ley de 1927, no enmendada por la de 1929.
En vista de la conclusión a que llegamos es innecesario resolver el segundo motivo del recurso.

La sentencia apelada debe ser confirmada.

Los Jueces Asociados Señores Hutchison y Córdova Da-vila están conformes con el resultado.